NO.
12-08-00064-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
WILLIS FLOYD WILEY,     §          APPEAL
FROM THE THIRD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          ANDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to the offense of possession of a controlled substance in a
correctional facility.  The trial court
assessed punishment at imprisonment for three years.  We have received the trial court’s
certification showing that this is a plea bargain case and Appellant waived his
right to appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion delivered February
29, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)